MAY, Judge
(dissenting):
While I recognize that the principal and concurring opinions of my brothers represent the present majority view of this Court, United States v. Van Slate, 14 M.J. 872 (N.M.C.M.R.1982); United States v. Labella, 14 M.J. 688, 689-90; United States v. Breen, 11 M.J. 559 (N.C.M.R.1981), I dissent here for the reasons stated in my dissent in Van Slate. Certainly this Court should not intervene via the substitution of mere subjective interpretation of a trial judge’s discretionary ruling. Here, however, the trial judge’s decision was objectively unreasonable and thus a clear abuse of discretion which should be subject to controlled, measured, and necessary appellate intervention.